Citation Nr: 1418334	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  11-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for Meniere's syndrome.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The issues of whether new and material evidence has been submitted to reopen the claim of service connection for left ear hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the residuals of hepatitis B is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.






FINDINGS OF FACT

1.  In May 2013, prior to the promulgation of a decision in the current appeal, the Veteran requested that his claims for service connection for right ear hearing loss and Meniere's syndrome be withdrawn from appellate review.  

2.  The evidence is at least in relative equipoise on the question of whether the Veteran's tinnitus is related to acoustic trauma in active service.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal with respect to service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the Substantive Appeal with respect to Meniere's syndrome have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right Ear Hearing Loss and Meniere's Syndrome

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in May 2013, the Veteran expressed his intent to withdraw the issues of entitlement to service connection for a right ear hearing loss and Meniere's syndrome.  Thus, there are no allegations of error of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in those matters.

B.  Tinnitus

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  

Service connection for certain chronic diseases, including tinnitus, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The service treatment records do not show any complaints or diagnosis of tinnitus, although the Veteran indicated on a January 1962 medical history report that he had had ear, nose or throat trouble.  Post-service private treatment records show that in February 2003 the Veteran was noted to have an eight year history of tinnitus.  He was also noted to have tinnitus at May 2006 treatment.  In a February 2010 statement the Veteran wrote that his tinnitus occurred during basic training and combat engineering training and that it came and went during service.  A December 2010 VA audiology consultation report states that the Veteran had had chronic intermittent right tinnitus since his hearing decreased six years before.  The Veteran testified at the May 2013 Board hearing that the ringing in his ears occurred while flying during service and that he worked in construction after service with the use of hearing protection.

Considering all of the evidence of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his noise exposure during service.  As such, he meets all of the elements required for service connection.  He currently has tinnitus and has credibly reported that it began during service.  Applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for tinnitus is granted. 

   
ORDER

The claim of entitlement to service connection for right ear hearing loss is dismissed.  

The claim of entitlement to service connection for Meniere's syndrome is dismissed.  

Service connection for tinnitus is granted.


REMAND

The Veteran is seeking service connection for the residuals of hepatitis B.  The service treatment records show that he was diagnosed with hepatitis in September 1961.  A May 2009 screening letter from a blood center states that the hepatitis B antibody was reactive.  Private treatment records from February 2010 state that the Veteran had a history of hepatitis at age 21.  On remand, the Veteran should be scheduled for a VA examination regarding hepatitis B.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

VA treatment records to July 2012 have been associated with the claims file.  The RO should attempt to obtain all relevant VA treatment records dated from July 2012 to the present, while the claim is in remand status.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to the claims for service connection for hepatitis B.

2.  Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service hepatitis.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain the Veteran's VA treatment records from July 2012 to the present.

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine nature and etiology of his residuals of hepatitis B.  The claims folder must be made available and reviewed by the examiner. 

The examiner must provide an opinion as to whether it is at least as likely as not that hepatitis B it had its onset in service or is etiologically related to service, to include the September 1961 diagnosis of hepatitis.  

The examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include a recitation of any missing facts necessary to render a non-speculative opinion.

5.  Readjudicate the claim on appeal.  If the benefit sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


